Exhibit 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Security Agreement”) is dated as of October 28,
2011, by and among GREEN PLAINS GRAIN COMPANY LLC, a Delaware limited liability
company (“GPG”), GREEN PLAINS GRAIN COMPANY TN LLC, a Delaware limited liability
company (“GPG-TN”), GREEN PLAINS ESSEX INC., an Iowa corporation (“GPG-Essex”),
and any additional party joining this Security Agreement as a grantor (each of
GPG, GPG-TN, and GPG-Essex, individually referred to hereinafter as a “Grantor”
and collectively referred to hereinafter as the “Grantors”), and BNP PARIBAS, a
bank organized under the laws of France, as collateral agent (“BNPP”, in such
capacity, together with its successors and assigns, the “Collateral Agent”), for
the benefit of each of the Secured Parties (as defined herein).

W I T N E S S T H:

WHEREAS, GPG, GPG-TN, GPG-Essex, BNPP, as Administrative Agent, Collateral
Agent, Issuing Lender, and a Lender, and the other financial institutions from
time to time party thereto (collectively, the “Lenders”) entered into a Credit
Agreement, dated as of the date hereof (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Lenders have agreed to make the Loans and other Extensions of Credit, and
the Grantors incur Obligations; and

WHEREAS, in order to induce the Lenders to enter into the Credit Agreement and
other Loan Documents and to induce the Lenders to make the Loans and other
Extensions of Credit as provided for in the Credit Agreement, and to induce
Lenders and their Affiliates to enter into Swap Contracts with the Grantors, the
Grantors have agreed to grant a continuing Lien on the Collateral (as
hereinafter defined) to secure the Obligations;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINED TERMS.

(a) Any capitalized term used herein (including the preamble and recitals
hereto) and not otherwise defined herein (i) has the meaning given to such term
in the Credit Agreement, (ii) or, if any such capitalized term is not defined in
the Credit Agreement, has the meaning provided for by the UCC (as defined
herein) to the extent the same are used or defined therein. Any of the terms
defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.



--------------------------------------------------------------------------------

(b) “Computer Hardware and Software” means all of Grantors’ rights (including
rights as licensee and lessee) with respect to (i) computer and other electronic
data processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all Software and all software programs
designed for use on the computers and electronic data processing hardware
described in clause (i) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever);
(iii) any firmware associated with any of the foregoing; and (iv) any
documentation for hardware, Software and firmware described in clauses (i),
(ii), and (iii) above, including flow charts, logic diagrams, manuals,
specifications, training materials, charts and pseudo codes.

(c) “Obligations” has the meaning set forth in Section 3 hereof.

(d) “Secured Parties” means the Lenders under the Credit Agreement and any Swap
Party party to a Swap Contract with any Grantor. The term “Secured Parties”
shall also include a former Lender or an Affiliate of a former Lender that is
party to a Swap Contract with any Grantor, provided that such former Lender or
Affiliate was a Lender or an Affiliate of a Lender at the time it entered into
such Swap Contract and a party to a Swap Intercreditor Agreement.

(e) “Termination Date” has the meaning set forth in Section 7(o) hereof.

(f) “UCC” means the Uniform Commercial Code, as it may be amended from time to
time, in effect in the State of New York.

(g) “UCC Jurisdiction” means any jurisdiction that has adopted all or
substantially all of Article 9 as contained in the 2010 Official Text of the
Uniform Commercial Code, as recommended by the National Conference of
Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.

2. GRANT OF LIEN.

(a) To secure the prompt and complete payment, performance and observance of all
of the Obligations, each Grantor hereby grants, assigns, conveys, mortgages,
pledges, hypothecates and transfers to Collateral Agent for the ratable benefit
of the Secured Parties, a Lien upon all of its right, title and interest in, to
and under all personal property and other assets, wherever located, whether now
owned by or owing to, or hereafter acquired by or arising in favor of such
Grantor (including under any trade names, styles or derivations thereof), and
whether owned or consigned by or to, or leased from or to, such Grantor, and
regardless of where located (all of which being hereinafter collectively
referred to as the “Collateral”), including:

 

2



--------------------------------------------------------------------------------

(i) cash and Cash Equivalents,

(ii) all farm products of every type, now owned or hereafter acquired by
Grantors and supplies used or produced in farming operations now owned or
hereafter acquired by Grantors, including, but not limited to, seed, fertilizer,
and other farm products;

(iii) Inventory, raw materials, component parts, work in process and/or
materials now or at any time hereafter used or consumed in Grantors’ business,
and all warehouse receipts, bills of lading and other documents evidencing goods
now owned or hereafter acquired by Grantors, and all goods covered thereby,
including all accessions, additions and improvements thereto and products
thereof, wherever located, whether in possession of Grantors or any
warehouseman, bailee or any other person, or in process of delivery,

(iv) as-extracted collateral,

(v) commodities and futures agreements, and deposit, commodity, and securities
accounts of the Borrower and any other Person over which a Lien is granted in
favor of the Collateral Agent for the ratable benefit of the Secured Parties,

(vi) goods, tools, machinery, furnishings, furniture, fixtures and other
equipment of every type now owned or hereafter acquired by Grantors, wherever
located, and all replacements thereof and additions thereto;

(vii) all Accounts, Accounts Receivable, prepayments to suppliers, contract
rights, chattel paper, instruments, negotiable and nonnegotiable documents of
title, deposit accounts, letter of credit rights, tax refund claims, payment
intangibles and general intangibles now owned or hereafter acquired by Grantros,
including, but not limited to, any rights under any state or federal
agricultural programs; rights to payments in kind of crops or other farm
products; rights to payment of money from the counterparties under any interest
rate swap contract (or similar agreement), water and water rights; and stock or
other equity in any farm lender;

(viii) proceeds, products, offspring, rents and profits of, increases,
replacements and accessions to, and rights under contracts of insurance now or
hereafter covering, any of the foregoing;

(ix) books and records pertaining to any of the foregoing, including records of
genetic, genealogic, and any proceeds or collections on the foregoing, and any
computer readable memory together with all computer hardware or software
necessary to process such memory; and

 

3



--------------------------------------------------------------------------------

(x) all statutory lien rights of Grantors in any of the foregoing arising under
any applicable federal or state law;

in each case, wherever located and, in any event, including all assets in the
Borrowing Base.

(b) In addition, to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce the Secured Parties as
aforesaid, each Grantor hereby grants to the Secured Parties a right of setoff
against the property of such Grantor held by the Secured Parties, consisting of
property described above in Section 2(a) now or hereafter in the possession or
custody of or in transit to the Secured Parties, for any purpose, including
safekeeping, collection or pledge, for the account of such Grantor, or as to
which such Grantor may have any right or power.

3. OBLIGATIONS SECURED. The security interest created hereby in the Collateral
constitutes continuing collateral security for all of the following obligations,
indebtedness and liabilities, whether now existing or hereafter incurred or
arising (the “Obligations”):

(a) Loan Documents. (i) the Loans, including the Notes that may be issued from
time to time to evidence such Loans and all principal thereof, all interest
thereon and all other sums payable thereunder; (ii) all LC Obligations,
including all obligations of the Grantors to make reimbursements and other
payments to the Issuing Lender and to the Lenders in respect of Letters of
Credit issued pursuant to the Credit Agreement; (iii) all obligations or
liabilities of any Grantor owing to the Secured Parties, the Issuing Lender, or
any Lender under the Security Documents; and (iv) all other sums payable under
the other Loan Documents by any Grantor whether for principal, interest, fees or
otherwise.

(b) Swap Obligations. All obligations, liabilities, and sums payable to the Swap
Parties under Swap Contracts with any Grantor.

(c) Other Indebtedness. Any and all other indebtedness, obligations or
liabilities which may at any time be owed to the Collateral Agent, the Issuing
Lender, any Lender or any Swap Party by any Grantor, whether incurred heretofore
or hereafter or concurrently herewith, under or pursuant to any of the Loan
Documents.

(d) Renewals. All renewals, extensions, amendments, modifications, supplements
or restatements of or substitutions for any of the foregoing Obligations
described in subsections (a), (b), and (c) above.

(e) Performance. The due performance and observance by the Grantors of all of
their other obligations from time to time existing under or in respect of any of
the Loan Documents.

(f) Bankruptcy. Without limiting the generality of the foregoing, all
post-petition interest, expenses and other duties and liabilities with respect
to indebtedness or other obligations described above in this Section 3, which
would be owed but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization, or similar proceeding.

 

4



--------------------------------------------------------------------------------

Each Grantor hereby acknowledges that the Obligations are owed to the Collateral
Agent, the Issuing Lender, the Lenders, and the Swap Parties and that the
Collateral Agent, the Issuing Lender, the Lenders, and the Swap Parties are
entitled to the benefits of the Liens given under this Security Agreement. It is
the intention of each Grantor and of the Secured Parties that this Security
Agreement not constitute a fraudulent transfer or fraudulent conveyance under
any applicable law that may be applied hereto. Each Grantor and the Secured
Parties hereby acknowledge and agree that notwithstanding any other provision of
this Security Agreement: (a) the indebtedness secured hereby shall be limited to
the maximum amount of indebtedness that can be incurred or secured by each
Grantor without rendering the security interests granted and obligations
incurred hereunder by such Grantor subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provisions of any applicable
Law, and (b) the Collateral pledged by such Grantor hereunder shall be limited
to the maximum amount of Collateral that can be pledged by such Grantor without
rendering the pledge of Collateral by such Grantor subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable Law.

4. GRANTOR ACKNOWLEDGMENTS; SECURED PARTIES’ RIGHTS; LIMITATIONS ON SECURED
PARTIES’ OBLIGATIONS.

(a) Each Grantor acknowledges and agrees that the obligations undertaken by it
under this Security Agreement involve the provision of collateral security for
the obligations of Persons other than such Grantor and that each Grantor’s
provision of collateral security for the Obligations are absolute, irrevocable
and unconditional under any and all circumstances. In full recognition and
furtherance of the foregoing, each Grantor understands and agrees that, to the
fullest extent permitted under applicable Laws and except as may otherwise be
expressly and specifically provided in the Loan Documents, each Grantor shall
remain obligated hereunder (including with respect to the collateral security
provided by each Grantor herein) and the enforceability and effectiveness of
this Security Agreement and the liability of each Grantor, and the rights,
remedies, powers and privileges of the Collateral Agent and the other Secured
Parties under this Security Agreement and the other Loan Documents shall not be
affected, limited, reduced, discharged or terminated in any way, regardless of
whether any reservation of rights against any Grantor is made, or any notice to,
or further assent by, any Grantor is obtained, prior to or upon occurrence of
any of the following: (A) the liability of any other Person upon or for any part
of the Obligations or any collateral security therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, the
Collateral Agent or any other Secured Party; (B) the Credit Agreement, the other
Loan Documents, and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented, restated or replaced, in whole
or in part, as the Collateral Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time; (C) any Grantor or any
other Person liable for the

 

5



--------------------------------------------------------------------------------

Obligations may from time to time accept or enter into new or additional
agreements, security documents, guarantees or other instruments in addition to,
in exchange for or relative to, any Loan Document, all or any part of the
Obligations or any Collateral now or in the future serving as security for the
Obligations; (D) any collateral security or right of offset at any time held by
the Collateral Agent or any other Secured Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released; and (E) any
other event (other than the indefeasible payment in full of the Obligations)
shall occur which constitutes a defense or release of sureties generally.

(b) Each Grantor hereby expressly waives to the fullest extent permitted by law
any defense now or in the future arising by reason of: (A) the illegality,
invalidity or unenforceability of the Credit Agreement, any other Loan Document,
any of the Obligations or any other collateral security therefor or right of
offset with respect thereto at any time or from time to time held by the
Collateral Agent or any other Secured Party, (B) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Grantor or any other Person liable
for the Obligations against the Collateral Agent or any other Secured Party,
(C) the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of any
Grantor or any other Person at any time liable for the payment of all or part of
the Obligations or the failure of the Collateral Agent or any other Secured
Party to file or enforce a claim in bankruptcy or other proceeding with respect
to any such Person; or any sale, lease or transfer of any or all of the assets
of any Grantor, or any changes in the shareholders or equity interest holders of
any Grantor; (D) the fact that any Collateral or Lien contemplated or intended
to be given, created or granted as security for the repayment of the Obligations
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other Lien; (E) any failure of the Collateral Agent or any
other Secured Party to V assets in favor of any Grantor or any other Person, to
exhaust any collateral for all or any part of the Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against any Grantor or
any other Person or to take any action whatsoever to mitigate or reduce any
Grantor’s liability under this Security Agreement or any other Loan Document;
(F) any law which provides that the obligation of a surety or borrower must
neither be larger in amount nor in other respects more burdensome than that of
the principal or which reduces a surety’s or borrower’s obligation in proportion
to the principal obligation; (G) the possibility that the Obligations or the
Grantors’ Obligations may at any time and from time to time exceed the aggregate
liability of the Grantors under this Security Agreement; or (H) any other
circumstance or act whatsoever (other than a defense of payment or performance)
(with or without notice to or knowledge of any Grantor), which constitutes, or
might be construed to constitute, an equitable or legal discharge or defense of
any Grantor for the Obligations or with respect to the collateral security
provided by any Grantor herein, or which might be available to a surety or
borrower, in bankruptcy or in any other instance.

 

6



--------------------------------------------------------------------------------

(c) Except as expressly provided otherwise in any Loan Document, each Grantor
hereby waives to the extent permitted by applicable Laws: (i) all notices to any
Grantor, or to any other Person, including but not limited to, notices of the
acceptance of this Security Agreement, the provision of collateral security
provided herein, the creation, renewal, extension, modification or accrual of
any Obligations, notice of or proof of reliance by the Collateral Agent or any
other Secured Party upon the collateral security provided herein, notice of
default in the payment or performance of any of the Obligations owed to the
Collateral Agent or any other Secured Party and enforcement of any right or
remedy with respect thereto, or notice of any other matters relating thereto
(the Obligations, and all dealings between any Grantor, on the one hand, and the
Collateral Agent and the other Secured Parties, on the other hand, being
conclusively presumed to have been created, contracted, consummated, renewed,
extended, amended or waived in reliance upon the collateral security provided
herein); (ii) diligence and demand of payment, presentment, protest, dishonor
and notice of dishonor; (iii) any statute of limitations affecting any Grantor’s
liability hereunder or the enforcement thereof; (iv) all rights of revocation
with respect to the Obligations and the provision of collateral security herein;
and (v) all principles or provisions of law which conflict with the terms of
this Security Agreement and which can, as a matter of law, be waived.

(d) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, the Collateral Agent may, but shall be
under no obligation to, join or make a similar demand on or otherwise pursue or
exhaust such rights and remedies as it may have against any Grantor or any other
Person or against any collateral security for the Obligations or any right of
offset with respect thereto, and any failure by the Collateral Agent to make any
such demand, to pursue such other rights or remedies or to collect any payments
from any Grantor, or any other Person or to realize upon any such collateral
security or to exercise any such right of offset, or any release of any Grantor
or any other Person or any such collateral security, guarantee or right of
offset, shall not relieve any Grantor of any obligation or liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Collateral Agent or any other Secured
Party against any Grantor. For the purposes hereof, “demand” shall include the
commencement and continuance of any legal proceedings. Neither the Collateral
Agent nor any other Secured Party shall have any obligation to protect, secure,
perfect, or insure any Lien at any time held by it as security for the
Obligations or any property subject thereto.

5. SECURED PARTIES’ RIGHTS; LIMITATIONS ON SECURED PARTIES’ OBLIGATIONS.

(a) Grantors Shall Remain Liable Under Contracts and Licenses. It is expressly
agreed by each Grantor that, anything herein to the contrary notwithstanding,
each Grantor shall remain liable under each of its contracts and each of its
licenses to observe and perform all the conditions and obligations to be
observed and performed by it thereunder. The Secured Parties shall not have any
obligation or liability under any contract or license by reason of or arising
out of this Security Agreement or the granting herein of a Lien thereon or the
receipt by the Secured Parties of any payment relating to any contract or
license pursuant hereto. The Secured Parties shall not be required or obligated
in any manner to perform or fulfill any of the obligations of any Grantor under
or pursuant to any contract or license, or to make any payment, or to make any
inquiry as

 

7



--------------------------------------------------------------------------------

to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any contract or license, or to
present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

(b) Grantors Shall Remain Liable Under Accounts, Chattel Paper, and Payment
Intangibles. Anything herein to the contrary notwithstanding, the Grantors shall
remain liable under each of the Accounts, Chattel Paper and Payment Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account, Chattel Paper or Payment Intangible. Neither
the Collateral Agent nor any other Secured Party shall have any obligation or
liability under any Account, Chattel Paper or Payment Intangible (or any
agreement giving rise thereto) by reason of or arising out of this Security
Agreement or the receipt by the Collateral Agent or any such other Secured Party
of any payment relating to such Account, Chattel Paper or Payment Intangible,
pursuant hereto, nor shall the Collateral Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Account, Chattel Paper or Payment Intangible (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account, Chattel Paper or
Payment Intangible (or any agreement giving rise thereto), to present or file
any claim, to take any action to enforce any performance thereof or to collect
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times hereunder.

(c) Notification of Account Debtors. Collateral Agent may at any time after a
Default or an Event of Default has occurred and is continuing (or if any rights
of set-off (other than set-offs against an Account arising under the contract
giving rise to the same Account) or contra accounts may be asserted with respect
to the following), without prior notice to any Grantor, notify Account Debtors
and other Persons obligated on the Collateral that the Secured Parties have a
security interest therein, and that payments shall be made directly to
Collateral Agent. Upon the request of Collateral Agent, each Grantor shall so
notify Account Debtors and other Persons obligated on Collateral. Once any such
notice has been given to any Account Debtor or other Person obligated on the
Collateral, no Grantor shall give any contrary instructions to such Account
Debtor or other Person without Collateral Agent’s prior written consent.

(d) Communications with Third Parties; Account Information. Collateral Agent may
at any time in Collateral Agent’s own name, in the name of a nominee of
Collateral Agent or in the name of any Grantor communicate (by mail, telephone,
e-mail, facsimile, or otherwise) with Account Debtors, parties to contracts and
obligors in respect of Instruments to verify with such Persons, to Collateral
Agent’s satisfaction, the existence, amount, terms of, and any other matter
relating to, Accounts, Payment Intangibles, Instruments or Chattel Paper. If a
Default or Event of Default shall have occurred and be continuing, then each
Grantor, at its own expense, shall cause the independent certified public
accountants then engaged by such Grantor to prepare and

 

8



--------------------------------------------------------------------------------

deliver to Collateral Agent and each Secured Party at any time and from time to
time promptly upon Collateral Agent’s request the following reports with respect
to such Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts as
Collateral Agent may request. Each Grantor, at its own expense, shall deliver to
Collateral Agent the results of each physical verification, if any, which such
Grantor may in its discretion have made, or caused any other Person to have made
on its behalf, of all or any portion of its Inventory.

6. REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants that:

(a) Representations in Credit Agreement. The representations and warranties set
forth in the Credit Agreement and in any Loan Documents are true and correct as
of the date hereof and as of the date of each Extension of Credit.

(b) Title; No Other Liens. Each Grantor is the record and beneficial owner of
and has valid title to, its respective items of the Collateral free and clear of
any and all Liens, except Permitted Liens, and has full right and authority to
pledge the Collateral for the purposes and upon the terms set out herein and the
power to transfer the Collateral, free and clear of any Lien except Permitted
Liens. The performance by the Grantors of their obligations hereunder will not
result in the creation of any Lien on any Collateral other than the Lien granted
hereunder. No effective security agreement, financing statement, equivalent
security or Lien instrument, continuation statement covering, or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the Collateral
Agent, for the benefit of the Secured Parties, pursuant to this Security
Agreement or any other Security Document, or to secure Permitted Liens.

(c) Perfected First Priority Liens. This Security Agreement is effective to
create a valid and continuing first priority Lien (subject to Permitted Liens)
on and, upon the filing of the appropriate financing statements in the
jurisdictions listed on Schedule I hereto, a perfected first priority Lien
(subject to Permitted Liens) in favor of the Secured Parties on the Collateral
with respect to which a Lien may be perfected by filing pursuant to the UCC.
Such Lien is prior to all other Liens, except Permitted Liens that would be
prior to Liens in favor of the Secured Parties, and is enforceable as such as
against any and all creditors of and purchasers from each Grantor (other than
purchasers and lessees of Inventory or other Goods or products for value in the
ordinary course of business). All action by each Grantor necessary or desirable
to protect and perfect such Lien on each item of the Collateral has been duly
taken.

(d) Instruments, Letter of Credit Rights, and Chattel Paper. Schedule II hereto
lists all Instruments, Letter of Credit Rights, and Chattel Paper of Grantor.
All action by each Grantor necessary or desirable to protect and perfect the
Lien of the Secured Parties on each item set forth on Schedule II (including the
delivery of all originals thereof to the Secured Parties and the legending of
all Chattel Paper as required by Section 7(b) hereof) has been duly taken. The
Lien of the Secured Parties on the Collateral listed on

 

9



--------------------------------------------------------------------------------

Schedule II hereto is prior to all other Liens, except Permitted Liens that
would be prior to the Liens in favor of the Secured Parties, and is enforceable
as such against any and all creditors of and purchasers from each Grantor.

(e) Legal Name; Organizational Status; Locations. Each Grantor’s name as it
appears in official filings in the state of its incorporation or other
organization, the type of entity of each Grantor (including corporation,
partnership, limited partnership or limited liability company), organizational
identification number issued by each Grantor’s state of incorporation or
organization or a statement that no such number has been issued, each Grantor’s
state of organization or incorporation, the location of each Grantor’s chief
executive office, principal place of business, offices, all warehouses and
premises where Collateral is stored or located, and the locations of the books
and records of each Grantor concerning the Collateral are set forth on
Schedule III. Each Grantor has only one state of incorporation or organization.

(f) Accounts and Account Debtors. With respect to the Accounts, (i) they
represent bona fide sales of Inventory or rendering of services to Account
Debtors in the ordinary course of each Grantor’s business and are not evidenced
by a judgment, Instrument or Chattel Paper; (ii) to each Grantor’s knowledge,
there are no setoffs, claims or disputes existing or asserted with respect
thereto and no Grantor has made any agreement with any Account Debtor for any
extension of time for the payment thereof, any compromise or settlement for less
than the full amount thereof, any release of any Account Debtor from liability
therefor, or any deduction therefrom except a discount or allowance allowed by
any Grantor in the ordinary course of its business for prompt payment and
disclosed to the Secured Parties; (iii) to each Grantor’s knowledge, there are
no facts, events or occurrences which in any way impair the validity or
enforceability thereof or could reasonably be expected to reduce the amount
payable thereunder as shown on each Grantor’s books and records and any
invoices, statements and Borrowing Base Reports delivered to the Secured Parties
with respect thereto; (iv) no Grantor has received any notice of proceedings or
actions which are threatened or pending against any Account Debtor which might
result in any material adverse change in such Account Debtor’s financial
condition; and (v) no Grantor has any knowledge, except as disclosed on Schedule
IV, that any Account Debtor is unable generally to pay its debts as they become
due. Further with respect to the Accounts (x) the amounts shown on all invoices,
statements and Borrowing Base Reports which may be delivered to the Secured
Parties with respect thereto are actually and absolutely owing to the Grantor as
indicated thereon and are not in any way contingent; (y) no payments have been
or shall be made thereon except payments immediately delivered to one or more of
the Bank Blocked Accounts or Lenders as required pursuant to the terms of the
Credit Agreement; and (z) to each Grantor’s knowledge, all Account Debtors have
the capacity to contract.

(g) Inventory. With respect to any Inventory scheduled or listed on the most
recent Borrowing Base Report delivered to Lenders pursuant to the terms of this
Security Agreement or the Credit Agreement, (i) such Inventory (other than
Inventory in transit) is located at one of the locations set forth on
Schedule III hereto, as applicable, (ii) no Inventory (other than Inventory in
transit) is now, or shall at any time or times hereafter

 

10



--------------------------------------------------------------------------------

be stored at any other location other than an Approved Storage Location,
(iii) with respect to Inventory in transit, the Grantor will deliver to the
Collateral Agent, at Collateral Agent’s request, negotiable bills of lading to
the order of or negotiated to the order of Collateral Agent, (iv) the Grantor
will, to the extent required by the Credit Agreement, notify warehousemen and
other owners and operators of storage locations at which Inventory is stored, of
the Lenders’ security interest in such Inventory, such notification to be in
form and substance acceptable to Collateral Agent, and obtain, to the extent
required by the Credit Agreement, bailee, landlord and warehousemen agreements,
(v) each Grantor has good, indefeasible and merchantable title to such Inventory
and such Inventory is not subject to any Lien or security interest or document
whatsoever except for the Lien granted to the Secured Parties, and except for
Permitted Liens, (vi) except as specifically disclosed in the most recent
Borrowing Base Report delivered to Lenders, such Inventory is Eligible Inventory
of good and merchantable quality, free from any known defects, (vii) such
Inventory is not subject to any licensing, patent, royalty, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party upon such sale or other disposition,
(viii) the completion of manufacture, sale or other disposition of such
Inventory by the Secured Parties following an Event of Default shall not require
the consent of any Person, and shall not constitute a breach or default under
any contract or agreement to which any Grantor is a party or to which such
property is subject, and (ix) a Grantor purchased such Inventory for fair
consideration.

(h) Patents, Trademarks, and Copyrights. No Grantor has any interest in, or
title to, any patent, trademark or copyright except as set forth in Schedule V
hereto. This Security Agreement is effective to create a valid and continuing
Lien in the patents, trademarks and copyrights set forth on Schedule V hereto,
and, upon the filing of this Security Agreement with the United States Copyright
Office and/or the United States Patent and Trademark Office, as applicable,
together with the filing of appropriate UCC financing statements in the
jurisdictions of the applicable Grantors’ locations (under the UCC), is
effective to perfect such Lien, and such perfected Lien is enforceable as such
as against any and all creditors of and purchasers from the applicable Grantors
(except those creditors holding Permitted Liens). Upon the filing of this
Security Agreement with the United States Copyright Office and/or the United
States Patent and Trademark Office as applicable, and the filing of appropriate
UCC financing statements in the jurisdictions of the applicable Grantors’
locations (under the UCC), all action necessary or desirable to protect and
perfect the Secured Parties’ Lien on the Grantors’ patents, trademarks or
copyrights set forth on Schedule V hereto shall have been duly taken.

(i) Governmental Obligors. On the date hereof, none of the Account Debtors on
any Grantor’s Accounts, Chattel Paper, or Payment Intangibles is a Governmental
Authority.

 

11



--------------------------------------------------------------------------------

7. COVENANTS. Each Grantor covenants and agrees with the Secured Parties that
from and after the date of this Security Agreement and until the Termination
Date:

(a) Further Assurances; Pledge of Instruments; Chattel Paper.

(i) At any time and from time to time, upon the written request of Collateral
Agent and at the sole expense of Grantors, Grantors shall promptly and duly
execute and deliver any and all such further instruments and documents and take
such further actions as Collateral Agent may deem desirable to obtain the full
benefits of this Security Agreement and of the rights and powers herein granted,
including (A) using commercially reasonable efforts to secure all consents and
approvals necessary or appropriate for the assignment to or for the benefit of
the Secured Parties of any license or contract held by any Grantor and to
enforce the security interests granted hereunder; and (B) filing any financing
or continuation statements under the UCC with respect to the Liens granted
hereunder or under any other Loan Document.

(ii) Unless Collateral Agent shall otherwise consent in writing (which consent
may be revoked), each Grantor shall deliver to Collateral Agent all Collateral
consisting of negotiable Documents, certificated securities, Chattel Paper, and
Instruments (in each case, accompanied by stock powers, allonges or other
instruments of transfer executed in blank) promptly after each Grantor and its
subsidiaries receive the same.

(iii) Each Grantor shall, in accordance with the terms of the Credit Agreement,
and at the request of Collateral Agent, obtain or use commercially reasonable
efforts to obtain waivers or subordinations of Liens from landlords and
warehousemen, and in all instances where a bailee has possession of any
Grantor’s Collateral that such bailee holds for the benefit of the Secured
Parties, the applicable Grantor and its Subsidiaries shall obtain signed
acknowledgements of the Secured Parties’ Liens from such bailee.

(iv) If required by the terms of the Credit Agreement and not waived by the
Collateral Agent and/or the requisite Lenders, as applicable, in writing (which
waiver may be revoked), each Grantor shall obtain authenticated control letters
from each issuer of uncertificated securities, securities intermediary, or
commodities intermediary issuing or holding any financial assets or commodities
to or for such Grantor.

(v) Each Grantor shall maintain a blocked account, lockbox, or similar agreement
with each bank or financial institution holding a Deposit Account for such
Grantor.

(vi) If any Grantor becomes the beneficiary of a letter of credit in an amount
greater than $250,000, then such Grantor shall promptly, and in any event within
two (2) Business Days after becoming a beneficiary, notify Collateral Agent
thereof and, at the request of the Collateral Agent, obtain the consent of the
issuer or any nominated person of the letter of credit to the assignment of the
Letter of Credit Rights, as required for the Secured Parties to perfect their
security interest in such Letter of Credit Rights, all in form and substance
reasonably satisfactory to the Collateral Agent.

 

12



--------------------------------------------------------------------------------

(vii) Each Grantor shall take all steps necessary to grant the Secured Parties
control of all Electronic Chattel Paper in accordance with the UCC and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

(viii) Each Grantor hereby irrevocably authorizes Collateral Agent or its
counsel at any time and from time to time to file in any filing office in any
UCC Jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC or such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) contain any
other information required by part 5 of Article 9 of the UCC for the sufficiency
or filing office acceptance of any financing statement or amendment, including
(i) whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor, and (ii) in the case
of a financing statement filed as a fixture filing, a sufficient description of
real property to which the Collateral relates. Each Grantor agrees to furnish
any such information to Collateral Agent promptly upon request. Each Grantor
also ratifies its authorization for Collateral Agent to have filed in any UCC
Jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.

(b) Commercial Tort Claims. Each Grantor shall promptly, and in any event within
two (2) Business Days after the same is acquired by it, notify the Secured
Parties of any commercial tort claim (as defined in the UCC) acquired by it,
and, unless otherwise consented by the Collateral Agent, each Grantor shall
enter into a supplement to this Security Agreement, granting to the Secured
Parties a Lien in such commercial tort claim.

(c) Maintenance of Records. Each Grantor shall keep and maintain, at its own
cost and expense, satisfactory and complete records of the Collateral, including
a record of any and all payments received and any and all credits granted with
respect to the Collateral and all other dealings with the Collateral. Each
Grantor shall mark its books and records pertaining to the Collateral to
evidence this Security Agreement and the Liens granted hereby. If any Grantor
retains possession of any Chattel Paper or Instruments with Collateral Agent’s
consent, then such Chattel Paper and Instruments shall be marked with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of BNP Paribas”.

(d) Right of Inspection. In addition to the inspection rights contained in the
Credit Agreement, the Collateral Agent and the other Secured Parties and their
respective representatives shall at all reasonable times, and upon prior notice,
also have the right to enter into and upon any premises where any of the
Collateral is located for the purpose of

 

13



--------------------------------------------------------------------------------

inspecting the same, observing its use or otherwise protecting their interests
therein, and each Grantor agrees to render to the Collateral Agent and the other
Secured Parties and their respective representatives such clerical and other
assistance as may be reasonably requested with regard to any of the foregoing.

(e) Covenants Regarding Patent, Trademark, and Copyright Collateral.

(i) Each Grantor shall notify Collateral Agent immediately if it knows or has
reason to know that any application or registration relating to any patent,
trademark, or copyright (now or hereafter existing) may become abandoned or
dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office, or any court) regarding any Grantor’s ownership of any patent,
trademark, or copyright, its right to register the same, or its right to keep
and maintain the same.

(ii) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
patent, trademark, or copyright with the United States Patent and Trademark
Office, the United States Copyright Office, or any similar office or agency
without giving Collateral Agent prior written notice thereof, and, upon request
of Collateral Agent, such Grantor shall execute and deliver any and all
intellectual property security agreements as Collateral Agent may request to
evidence the Secured Parties’ Lien on such patent, trademark, or copyright, and
the General Intangibles of such Grantor relating thereto or represented thereby.

(iii) Each Grantor shall take all actions necessary or requested by Collateral
Agent to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of the patents,
trademarks, and copyrights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of non-contestability
and opposition, and interference and cancellation proceedings.

(iv) In the event that any of the patent, trademark or copyright Collateral is
infringed upon, misappropriated, or diluted by a third party, the applicable
Grantor shall comply with Section 7(b) of this Security Agreement. The
applicable Grantor shall, unless such Grantor shall reasonably determine that
such patent, trademark or copyright Collateral is in no way material to the
conduct of its business or operations, promptly sue for infringement,
misappropriation, or dilution and to recover any and all damages for such
infringement, misappropriation, or dilution, and shall take such other actions
as Collateral Agent shall deem appropriate under the circumstances to protect
such patent, trademark, or copyright Collateral.

 

14



--------------------------------------------------------------------------------

(f) Indemnification. In any suit, proceeding, or action brought by the Secured
Parties relating to any Collateral for any sum owing with respect thereto or to
enforce any rights or claims with respect thereto, each Grantor will save,
indemnify, and keep the Secured Parties harmless from and against all expenses
(including attorneys’ fees and expenses), loss, or damage suffered by reason of
any defense, setoff, counterclaim, recoupment, or reduction of liability
whatsoever of the Account Debtor or other Person obligated on the Collateral,
arising out of a breach by any Grantor of any obligation thereunder or arising
out of any other agreement, indebtedness, or liability at any time owing to, or
in favor of, such obligor or its successors from any Grantor, except in the case
of the Secured Parties, to the extent such expense, loss, or damage is
attributable solely to the gross negligence or willful misconduct of the Secured
Parties as finally determined by a court of competent jurisdiction. All such
obligations of any Grantor shall be and remain enforceable against and only
against such Grantor and shall not be enforceable against the Secured Parties.

(g) Compliance with Terms of Accounts, etc. In all material respects, each
Grantor will perform and comply with all obligations in respect of the
Collateral and all other agreements to which it is a party or by which it is
bound relating to the Collateral.

(h) Limitation on Liens on Collateral. No Grantor will create, permit, or suffer
to exist, and each Grantor will defend the Collateral against, and take such
other action as is necessary to remove, any Lien on the Collateral except
Permitted Liens, and will defend the right, title, and interest of the Secured
Parties in and to any of each Grantor’s rights under the Collateral against the
claims and demands of all Persons whomsoever.

(i) Limitations on Disposition. No Grantor will sell, license, lease, transfer,
or otherwise dispose of any of the Collateral or attempt or contract to do so
except as permitted by the Credit Agreement.

(j) Further Identification of Collateral. Each Grantor will, if so requested by
Collateral Agent, furnish to the Secured Parties, as often as Collateral Agent
requests, statements, and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as
Collateral Agent may reasonably request, all in such detail as Collateral Agent
may specify.

(k) Notices. Each Grantor will advise Collateral Agent promptly, in reasonable
detail, (i) of any Lien (other than Permitted Liens) or claim made or asserted
against any of the Collateral and (ii) of the occurrence of any other event
which would have a material adverse effect on the aggregate value of the
Collateral or on the Liens created hereunder or under any other Loan Document.

(l) No Reincorporation; Change of Name. Without limiting the prohibitions on
mergers involving the Grantors contained in the Credit Agreement, no Grantor
shall reincorporate or reorganize itself under the laws of any jurisdiction
other than the jurisdiction in which it is incorporated or organized as of the
date hereof or change its corporate name without the prior written consent of
the Secured Parties.

 

15



--------------------------------------------------------------------------------

(m) Subsidiaries. No Grantor will form or acquire any subsidiaries without the
prior written consent of the Collateral Agent.

(n) Terminations; Amendments Not Authorized. Each Grantor acknowledges that it
is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of Collateral Agent and agrees that it will not do so without the prior
written consent of Collateral Agent, subject to each Grantor’s rights under
Section 9-509(d)(2) of the UCC.

(o) Authorized Terminations. Upon payment in full in cash and performance of all
of the Obligations, termination of the Credit Agreement, expiration or
cancellation of all Letters of Credit issued under the Credit Agreement, and a
release of all claims against the Secured Parties (the “Termination Date”), the
Secured Parties will promptly deliver to each Grantor for filing or authorize
each Grantor to prepare and file termination statements and releases.

8. COLLATERAL AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT. On the Closing Date,
Grantors shall execute and deliver to Collateral Agent a power of attorney (the
“Power of Attorney”) substantially in the form attached hereto as Exhibit A. The
power of attorney granted pursuant to the Power of Attorney is a power coupled
with an interest and shall be irrevocable until the Termination Date. The powers
conferred on Collateral Agent under the Power of Attorney are solely to protect
the Secured Parties’ interests in the Collateral and shall not impose any duty
upon Collateral Agent or the Secured Parties to exercise any such powers.
Collateral Agent agrees that (a) except for the powers granted in clause (h) of
the Power of Attorney, it shall not exercise any power or authority granted
under the Power of Attorney unless a Default or Event of Default has occurred
and is continuing and (b) Collateral Agent shall account for any moneys received
by Collateral Agent in respect of any foreclosure on or disposition of
Collateral pursuant to the Power of Attorney, provided that Collateral Agent
shall not have any duty as to any Collateral, and Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers. NEITHER COLLATERAL AGENT NOR ITS RESPECTIVE AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE
TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR
OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.

9. REMEDIES; RIGHTS UPON DEFAULT.

(a) In addition to all other rights and remedies granted to it under this
Security Agreement, the Credit Agreement, the other Loan Documents and under any
other instrument or agreement securing, evidencing or relating to any of the
Obligations, if any Event of Default shall have occurred and be continuing,
Collateral Agent on behalf of the Secured Parties may exercise all rights and
remedies of a secured party under the UCC and applicable law. Without limiting
the generality of the foregoing, each Grantor

 

16



--------------------------------------------------------------------------------

expressly agrees that in any such event Collateral Agent, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of the time and place of public or private sale) to or
upon any Grantor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the UCC and other applicable law), may forthwith enter upon the
premises of each Grantor where any Collateral is located through self-help,
without judicial process, without first obtaining a final judgment or giving any
Grantor or any other Person notice and opportunity for a hearing on Collateral
Agent’s claim or action and may collect, receive, assemble, process, appropriate
and realize upon the Collateral, or any part thereof, and may forthwith sell,
lease, license, assign, give an option or options to purchase, or sell or
otherwise dispose of and deliver said Collateral (or contract to do so), or any
part thereof, in one or more parcels at a public or private sale or sales, at
any exchange at such prices as it may deem acceptable, for cash or on credit or
for future delivery without assumption of any credit risk. Collateral Agent
shall have the right upon any such public sale or sales and, to the extent
permitted by law, upon any such private sale or sales, to purchase for the
benefit of the Secured Parties, the whole or any part of said Collateral so
sold, free of any right or equity of redemption, which right of redemption each
Grantor hereby releases. Such sales may be adjourned and continued from time to
time with or without notice. Collateral Agent shall have the right to conduct
such sales on any Grantor’s premises or elsewhere and shall have the right to
use any Grantor’s premises without charge for such time or times as Collateral
Agent deems necessary or advisable.

If any Event of Default shall have occurred and be continuing, each Grantor
further agrees, at Collateral Agent’s request, to assemble the Collateral and
make it available to Collateral Agent at a place or places designated by
Collateral Agent which are reasonably convenient to Collateral Agent and the
applicable Grantor, whether at the applicable Grantor’s premises or elsewhere.
Until Collateral Agent is able to effect a sale, lease, or other disposition of
Collateral, Collateral Agent shall have the right to hold or use Collateral, or
any part thereof, to the extent that it deems appropriate for the purpose of
preserving Collateral or its value or for any other purpose deemed appropriate
by Collateral Agent. Collateral Agent shall have no obligation to any Grantor to
maintain or preserve the rights of such Grantor as against third parties with
respect to Collateral while Collateral is in the possession of Collateral Agent.
Collateral Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Secured
Parties’ remedies, with respect to such appointment without prior notice or
hearing as to such appointment. Collateral Agent shall apply the net proceeds of
any such collection, recovery, receipt, appropriation, realization or sale to
the Obligations as provided in the Credit Agreement, and only after so paying
over such net proceeds, and after the payment by Collateral Agent of any other
amount required by any provision of law, need Collateral Agent account for the
surplus, if any, to the applicable Grantor. To the maximum extent permitted by
applicable law, each Grantor waives all claims, damages, and demands against
Collateral Agent and the Secured Parties arising out of the repossession,
retention or sale of the Collateral except such as arise solely out of the gross
negligence or willful misconduct of Collateral Agent or the Secured Parties

 

17



--------------------------------------------------------------------------------

as finally determined by a court of competent jurisdiction. Each Grantor agrees
that ten (10) days prior notice by Collateral Agent of the time and place of any
public sale or of the time after which a private sale may take place is
reasonable notification of such matters. Each Grantor shall remain liable for
any deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all Obligations, including any attorneys’ fees and other
expenses incurred by Collateral Agent to collect such deficiency.

(b) Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

(c) To the extent that applicable law imposes duties on Collateral Agent and the
Secured Parties to exercise remedies in a commercially reasonable manner, each
Grantor acknowledges and agrees that it is not commercially unreasonable for
Collateral Agent (i) to fail to incur expenses reasonably deemed significant by
Collateral Agent to prepare Collateral for disposition or otherwise to complete
raw material or work in process into finished goods or other finished products
for disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as any Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Secured Parties against risks of loss, collection or
disposition of Collateral or to provide to the Secured Parties a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by Collateral Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Collateral
Agent in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 9(c) is to provide non-exhaustive
indications of what actions or omissions by Collateral Agent and the Secured
Parties would not be commercially unreasonable in Collateral Agent’s exercise of
remedies against the Collateral and that other actions or omissions by
Collateral Agent shall not be deemed commercially unreasonable solely on account
of not being indicated in this Section 9(c). Without limitation upon the
foregoing, nothing contained in this Section 9(c) shall be construed to grant
any rights to any Grantor or to impose any duties on Collateral Agent or the
Secured Parties that would not have been granted or imposed by this Security
Agreement or by applicable law in the absence of this Section 9(c).

 

18



--------------------------------------------------------------------------------

(d) Collateral Agent and the Secured Parties shall not be required to make any
demand upon, or pursue or exhaust any of their rights or remedies against, any
Grantor, any other obligor, guarantor, pledgor or any other Person with respect
to the payment of the Obligations or to pursue or exhaust any of their rights or
remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof. Collateral Agent and the Secured Parties shall not be
required to marshal the Collateral or any guarantee of the Obligations or to
resort to the Collateral or any such guarantee in any particular order, and all
of its and their rights hereunder or under any other Loan Document shall be
cumulative. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Collateral Agent or the Secured Parties, any valuation,
stay, appraisement, extension, redemption or similar laws and any and all rights
or defenses it may have as a surety now or hereafter existing which, but for
this provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise.

(e) Proceeds from the sale or other disposition of Collateral shall be applied
in the manner described in the Credit Agreement.

10. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL. For the purpose of
enabling Collateral Agent to exercise rights and remedies under Section 9 hereof
(including, without limiting the terms of Section 9 hereof, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of Collateral) at such time as Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, to the extent
Grantor is not contractually prohibited from doing so, each Grantor hereby
grants to Collateral Agent on behalf of the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license, or sublicense any intellectual
property now owned or hereafter acquired by any Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

11. LIMITATION ON SECURED PARTIES’ DUTY IN RESPECT OF COLLATERAL. The Secured
Parties shall use reasonable care with respect to the Collateral in their
possession or under their control. The Secured Parties shall not have any other
duty as to any Collateral in their possession or control or in the possession or
control of any agent or nominee of the Secured Parties, or any income thereon or
as to the preservation of rights against prior parties or any other rights
pertaining thereto.

12. REINSTATEMENT. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any

 

19



--------------------------------------------------------------------------------

significant part of any Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

13. NOTICES. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Security Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Credit Agreement.

14. SEVERABILITY. Whenever possible, each provision of this Security Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Security Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Security Agreement. This Security
Agreement is to be read, construed and applied together with the Credit
Agreement and the other Loan Documents which, taken together, set forth the
complete understanding and agreement of Collateral Agent, the Secured Parties
and the Grantors with respect to the matters referred to herein and therein.

15. NO WAIVER; CUMULATIVE REMEDIES. Collateral Agent and the Secured Parties
shall not by any act, delay, omission, or otherwise be deemed to have waived any
of their rights or remedies hereunder, and no waiver shall be valid unless in
writing, signed by the Secured Parties and then only to the extent therein set
forth. A waiver by Collateral Agent or the Secured Parties of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Collateral Agent or the Secured Parties would otherwise
have had on any future occasion. No failure to exercise nor any delay in
exercising on the part of Collateral Agent or the Secured Parties, any right,
power or privilege hereunder, shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or future exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies hereunder provided are cumulative and may
be exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law. None of the terms or provisions of this Security
Agreement may be waived, altered, modified, or amended except by an instrument
in writing, duly executed by the Secured Parties.

16. LIMITATION BY LAW. All rights, remedies and powers provided in this Security
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Security
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Security Agreement invalid, unenforceable, in whole
or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

 

20



--------------------------------------------------------------------------------

17. TERMINATION OF THIS SECURITY AGREEMENT. Subject to Section 12 hereof, this
Security Agreement shall terminate on the Termination Date.

18. SUCCESSORS AND ASSIGNS. This Security Agreement and all obligations of each
Grantor hereunder shall be binding upon the successors and assigns of each
Grantor (including any debtor-in-possession on behalf of any Grantor) and shall,
together with the rights and remedies of Collateral Agent or the Secured
Parties, hereunder, inure to the benefit of the Secured Parties, all future
holders of any instrument evidencing any of the Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Obligations or any portion thereof or interest therein shall in
any manner impair the Lien granted to the Secured Parties hereunder. No Grantor
may assign, sell, hypothecate, or otherwise transfer any interest in or
obligation under this Security Agreement.

19. COUNTERPARTS. This Security Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. This Security Agreement may be executed by manual
signature, facsimile, or electronic means, all of which shall be equally valid.

20. GOVERNING LAW; SERVICE OF PROCESS; SUBMISSION TO JURISDICTION; WAIVERS

(a) THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF).

(b) Each of the Grantors and Collateral Agent hereby irrevocably and
unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Security Agreement and the other Loan Documents to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the courts of the State of
New York, the U.S. federal courts in the Southern District of New York, and
appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or any claim that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

21



--------------------------------------------------------------------------------

(iii) agrees that service of process any Grantor in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
Grantor at its address set forth in the Credit Agreement or at such other
address of which the Collateral Agent shall have been notified pursuant thereto;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Law or shall limit the right to sue in
any other jurisdiction; and

(v) waives, to the maximum extent not prohibited by Law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive, or consequential damages.

21. WAIVER OF JURY TRIAL. EACH GRANTOR AND EACH SECURED PARTY WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS SECURITY AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH GRANTOR AND EACH SECURED PARTY AGREE
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS SECURITY AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS
SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS.

22. SECTION TITLES. The Section titles contained in this Security Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

23. NO STRICT CONSTRUCTION. The parties hereto have participated jointly in the
negotiation and drafting of this Security Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Security Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Security Agreement.

 

22



--------------------------------------------------------------------------------

24. ADVICE OF COUNSEL. Each of the parties represents to each other party hereto
that it has discussed this Security Agreement and, specifically, the provisions
of Section 20 and Section 21, with its counsel.

25. BENEFIT OF THE SECURED PARTIES. All Liens granted or contemplated hereby
shall be for the benefit of the Secured Parties, and all proceeds or payments
realized from Collateral in accordance herewith shall be applied to the
Obligations in accordance with the terms of the Credit Agreement.

26. ENTIRE AGREEMENT. THIS SECURITY AGREEMENT AND THE OTHER SECURITY DOCUMENTS
EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE GRANTORS, COLLATERAL
AGENT AND THE SECURED PARTIES, AND SUPERCEDES ALL PRIOR OR CONTEMPORANEOUS
AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO
THE SUBJECT MATTER HEREOF AND THEREOF.

27. MISCELLANEOUS. In the event of any conflict or inconsistency between the
terms of this Security Agreement and the Credit Agreement, the Credit Agreement
shall prevail to the extent of such conflict or inconsistency.

[remainder of page intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

GRANTORS:

 

GREEN PLAINS GRAIN COMPANY LLC, a Delaware limited liability company

By:  

GREEN PLAINS RENEWABLE ENERGY, INC., an Iowa corporation,

its sole Member

  By:   /s/ Jerry Peters   Name:   Jerry Peters   Title:   Chief Financial
Officer GREEN PLAINS GRAIN COMPANY TN LLC, a Delaware limited liability company
By:  

GREEN PLAINS GRAIN COMPANY LLC, a Delaware limited liability company,

its sole Member

  By:   /s/ Jerry Peters   Name:   Jerry Peters   Title:   Chief Financial
Officer

GREEN PLAINS ESSEX INC.,

an Iowa corporation

By:   /s/ Jerry Peters Name:   Jerry Peters Title:   Chief Financial Officer

c/o Green Plains Grain Company LLC

450 Regency Parkway, Suite 400

Omaha, Nebraska 68114

Attention: Mr. Jerry Peters

Fax: 402-884-8776

Phone: 402-315-1603

Email: jerry.peters@gpreinc.com

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

BNP PARIBAS,

a bank organized under the laws of France,

as Collateral Agent

By:   /s/ Stephen R. Staples, Jr. Name:   Stephen R. Staples, Jr. Title:  
Managing Director By:   /s/ Jeffry S. Millican Name:   Jeffry S. Millican Title:
  Director

15455 N. Dallas Parkway, Suite 1400

Addison, Texas 75001

Attention: Jeff Millican

Fax: (214) 969-9332

Phone: (214) 866-2536

Email: jeff.millican@us.bnpparibas.com

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

SECURITY AGREEMENT

FILING JURISDICTIONS

 

1. Delaware

 

2. Iowa



--------------------------------------------------------------------------------

SCHEDULE II

to

SECURITY AGREEMENT

INSTRUMENTS,

CHATTEL PAPER

AND

LETTER OF CREDIT RIGHTS

None.



--------------------------------------------------------------------------------

SCHEDULE III

to

SECURITY AGREEMENT

SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL AND RECORDS

 

I. Grantor’s official name: Green Plains Grain Company LLC

 

II. Type of entity (e.g. corporation, partnership, business trust, limited
partnership, limited liability company): limited liability company

 

III. Organizational identification number issued by Grantor’s state of
incorporation or organization or a statement that no such number has been
issued:

 

IV. State or Incorporation or Organization of Grantor: Delaware

 

V. Chief Executive Office and principal place of business of Grantor:

  450 Regency Parkway, Suite 400, Omaha, Nebraska 68114

 

VI. Corporate Offices of Grantor:

  450 Regency Parkway, Suite 400, Omaha, Nebraska 68114

 

VII. Warehouses:

 

  (a) 701 N Main St., Everly, IA

 

  (b) 1111 Railroad Ave, Greenville, IA

 

  (c)

2980 254th Ave., Langdon, IA

 

  (d)

701 4th Ave W, Spencer, IA

 

  (e) 1110 P Ave., Milford, IA

 

  (f) 300 Agricultural Ave., Gruver, IA

 

  (g) 603 RR Ave., Superior, IA

 

  (h) Hwy 148, Hopkins, MO

 

VIII. Other Premises at which Collateral is Stored or Located: None.

 

IX. Locations of Records Concerning Collateral:

  701 N Main St., Everly, Iowa 51338



--------------------------------------------------------------------------------

SCHEDULE III

to

SECURITY AGREEMENT

(continued)

 

I. Grantor’s official name: Green Plains Grain Company TN LLC

 

II. Type of entity (e.g. corporation, partnership, business trust, limited
partnership, limited liability company): limited liability company

 

III. Organizational identification number issued by Grantor’s state of
incorporation or organization or a statement that no such number has been
issued:

 

IV. State or Incorporation or Organization of Grantor: Delaware

 

V. Chief Executive Office and principal place of business of Grantor:

  450 Regency Parkway, Suite 400, Omaha, Nebraska 68114

 

VI. Corporate Offices of Grantor:

  450 Regency Parkway, Suite 400, Omaha, Nebraska 68114

 

VII. Warehouses:

 

  (a) Kenton: 201 Church St. Kenton, TN

 

  (b) Como: 10870 Hwy 54, Como, TN

 

  (c) Trenton: S Wilson St., Trenton, TN

 

  (d) Dyer: 347 South Main St., Dyer, TN

 

  (e) Union City: 325 W Martin Luther King Dr., Union City, TN

 

VIII. Other Premises at which Collateral is Stored or Located:

 

  (a) Crop Production Services – North Fifth St., Union City, TN 38261

 

  (b) Partee Bin – Trenton, TN

 

IX. Locations of Records Concerning Collateral:

 

  (a) Kenton: 201 Church St. Kenton, TN

 

  (b) Como: 10870 Hwy 54, Como, TN

 

  (c) Trenton: S Wilson St., Trenton, TN

 

  (d) Dyer: 347 South Main St., Dyer, TN

 

  (e) Union City: 325 W Martin Luther King Dr., Union City, TN



--------------------------------------------------------------------------------

SCHEDULE III

to

SECURITY AGREEMENT

(continued)

I. Grantor’s official name: Green Plains Essex Inc.

 

II. Type of entity (e.g. corporation, partnership, business trust, limited
partnership, limited liability company): corporation

 

III. Organizational identification number issued by Grantor’s state of
incorporation or organization or a statement that no such number has been
issued: 13439

 

IV. State or Incorporation or Organization of Grantor: Iowa

 

V. Chief Executive Office and principal place of business of Grantor:

  450 Regency Parkway, Suite 400, Omaha, Nebraska 68114

 

VI. Corporate Offices of Grantor:

  450 Regency Parkway, Suite 400, Omaha, Nebraska 68114

 

VII. Warehouses:

  411 N. St., Essex, Iowa 51638

 

VIII. Other Premises at which Collateral is Stored or Located: None.

 

IX. Locations of Records Concerning Collateral:

  411 N. St., Essex, Iowa 51638



--------------------------------------------------------------------------------

SCHEDULE IV

to

SECURITY AGREEMENT

ACCOUNT DEBTORS UNABLE TO PAY

None.



--------------------------------------------------------------------------------

SCHEDULE V

to

SECURITY AGREEMENT

PATENTS, TRADEMARKS AND COPYRIGHTS

None.



--------------------------------------------------------------------------------

EXHIBIT A

Form of Power of Attorney

POWER OF ATTORNEY

This Power of Attorney is executed and delivered by GREEN PLAINS GRAIN COMPANY
LLC, a Delaware limited liability company (“GPG”), GREEN PLAINS GRAIN COMPANY TN
LLC, a Delaware limited liability company (“GPG-TN”), GREEN PLAINS ESSEX INC.,
an Iowa corporation (“GPG-Essex”), and any additional party joining the Security
Agreement (defined below) as a grantor (each of GPG, GPG-TN, and GPG-Essex,
individually as a “Grantor” and collectively as the “Grantors”), and BNP
PARIBAS, a bank organized under the laws of France (hereinafter referred to as
“Attorney”), as Collateral Agent for the Lenders under the Credit Agreement
dated as of October 28, 2011 (as amended, modified, restated or supplemented
from time to time, the “Credit Agreement”) and other related documents (the
“Loan Documents”). No person to whom this Power of Attorney is presented, as
authority for Attorney to take any action or actions contemplated hereby, shall
be required to inquire into or seek confirmation from the Grantor as to the
authority of Attorney to take any action described below, or as to the existence
of or fulfillment of any condition to this Power of Attorney, which is intended
to grant to Attorney unconditionally the authority to take and perform the
actions contemplated herein, and the Grantor irrevocably waives any right to
commence any suit or action, in law or equity, against any person or entity
which acts in reliance upon or acknowledges the authority granted under this
Power of Attorney. The power of attorney granted hereby is coupled with an
interest, and may not be revoked or canceled by the Grantor without Attorney’s
written consent.

The Grantor hereby irrevocably constitutes and appoints Attorney (and all
officers, employees or agents designated by Attorney), with full power of
substitution, as the Grantor’s true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Grantor and in the
name of the Grantor or in its own name, from time to time in Attorney’s
discretion, to take any and all appropriate action and to execute and deliver
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of the Loan Documents and, without limiting the
generality of the foregoing, the Grantor hereby grants to Attorney the power and
right, on behalf of the Grantor, without notice to or assent by the Grantor, and
at any time, to do the following: (a) change the mailing address of the Grantor,
open a post office box on behalf of the Grantor, open mail for the Grantor, and
ask, demand, collect, give acquittances and receipts for, take possession of,
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, and
notices in connection with any property of the Grantor; (b) effect any repairs
to any asset of the Grantor, or continue or obtain any insurance and pay all or
any part of the premiums therefor and costs thereof, and make, settle and adjust
all claims under such policies of insurance, and make all determinations and
decisions with respect to such policies; (c) pay or discharge any taxes, liens,
security interests, or other encumbrances levied or placed on or threatened
against the Grantor or its property; (d) defend any suit, action or proceeding
brought against the Grantor if the Grantor does not defend such suit, action or
proceeding or if Attorney



--------------------------------------------------------------------------------

believes that the Grantor is not pursuing such defense in a manner that will
maximize the recovery to Attorney, and settle, compromise or adjust any suit,
action, or proceeding described above and, in connection therewith, give such
discharges or releases as Attorney may deem appropriate; (e) file or prosecute
any claim, litigation, suit or proceeding in any court of competent jurisdiction
or before any arbitrator, or take any other action otherwise deemed appropriate
by Attorney for the purpose of collecting any and all such moneys due to the
Grantor whenever payable and to enforce any other right in respect of the
Grantor’s property; (f) cause the certified public accountants then engaged by
the Grantor to prepare and deliver to Attorney at any time and from time to
time, promptly upon Attorney’s request, the following reports: (1) a
reconciliation of all accounts, (2) an aging of all accounts, (3) trial
balances, (4) test verifications of such accounts as Attorney may request, and
(5) the results of each physical verification of Inventory; (g) communicate in
its own name with any party to any contract with regard to the assignment of the
right, title and interest of the Grantor in and under the contracts and other
matters relating thereto; (h) file such financing statements with respect to the
Security Agreement dated as of October 28, 2011 (as amended, modified, restated
or supplemented from time to time, the “Security Agreement”), with or without
the Grantor’s signature, or to file a photocopy of the Security Agreement in
substitution for a financing statement, as Attorney may deem appropriate and to
execute in the Grantor’s name such financing statements and amendments thereto
and continuation statements which may require the Grantor’s signature; and
(i) execute, in connection with any sale provided for in any Loan Document, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral and to otherwise direct such sale or resale, all as
though Attorney were the absolute owner of the property of the Grantor for all
purposes, and to do, at Attorney’s option and the Grantor’s expense, at any time
or from time to time, all acts and other things that Attorney reasonably deems
necessary to perfect, preserve, or realize upon the Grantor’s property or assets
and Attorney’s Liens thereon, all as fully and effectively as the Grantor might
do.

Notwithstanding any other provision of this power of attorney, except for
clauses (g) and (h) above, the Attorney may only exercise the powers and rights
granted hereunder following a Default or Event of Default under the Credit
Agreement.

This power of attorney shall terminate on the Termination Date of the Security
Agreement.

Each Grantor hereby ratifies, to the extent permitted by law, all that said
Attorney shall lawfully do or cause to be done by virtue hereof.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Power of Attorney is executed by the Grantor this
             day of             , 2011.

 

GREEN PLAINS GRAIN COMPANY LLC,

a Delaware limited liability company

By:     Name:     Title:    

NOTARY PUBLIC CERTIFICATE

On this              day of             , 2011,             , who is personally
known to me appeared before me in his/her capacity as the              of GREEN
PLAINS GRAIN COMPANY LLC (“Grantor”), and executed on behalf of Grantor the
Power of Attorney in favor of BNP Paribas to which this Certificate is attached.

 

  Notary Public



--------------------------------------------------------------------------------

GREEN PLAINS GRAIN COMPANY TN LLC,

a Delaware limited liability company

By:     Name:     Title:    

NOTARY PUBLIC CERTIFICATE

On this              day of             , 2011,             , who is personally
known to me appeared before me in his/her capacity as the              of GREEN
PLAINS GRAIN COMPANY TN LLC (“Grantor”), and executed on behalf of Grantor the
Power of Attorney in favor of BNP Paribas to which this Certificate is attached.

 

  Notary Public



--------------------------------------------------------------------------------

GREEN PLAINS GRAIN ESSEX INC.,

an Iowa corporation

By:     Name:     Title:    

NOTARY PUBLIC CERTIFICATE

On this              day of             , 2011,             , who is personally
known to me appeared before me in his/her capacity as the              of GREEN
PLAINS ESSEX INC. (“Grantor”), and executed on behalf of Grantor the Power of
Attorney in favor of BNP Paribas to which this Certificate is attached.

 

  Notary Public